Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 1 of 25 PageID #: 1695
                                                                       FILED
                                                                                                                                                     CLERK
                                                                                                                                          9:41 am, Sep 15, 2021
                                                                                                                                             U.S. DISTRICT COURT
   UNITED STATES DISTRICT COURT                                                                                                         EASTERN DISTRICT OF NEW YORK
   EASTERN DISTRICT OF NEW YORK                                                                                                              LONG ISLAND OFFICE
   ---------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
   AURORA LOAN SERVICES LLC,

                                                                       Plaintiff,

                                                -against-                                                                   FINDINGS OF FACT &
                                                                                                                            CONCLUSIONS OF LAW
                                                                                                                            11-cv-06111 (JMA) (ARL)
   AARON WIDER, individually and as Trustee of the
   Wider Family Trust, WIDER FAMILY TRUST,
   VICTORIA STASICHIN, as administratrix of the
   estate of Daniel Stasichin, HTFC CORPORATION,
   and BARBARA SHANE,


                                                                      Defendants.
 --------------------------------------------------------------------------------------------------------------------X
 APPEARANCES:

 William C Sandelands
 Santomassimo Davis LLP
 1 Gatehall Drive, Suite 100
 Parsippany, NJ 07054
        Attorney for Plaintiff

 David K. Fiveson
 Mark J. Krueger
 Butler Fitzgerald Fiveson & Potter
 36 West 44 Street
 Suite 816
 New York, NY 10036
        Attorneys for Defendants Daniel Stasichin and Barbara Shane

 Aaron Wider
 83511053
 FCI Otisville
 P.O. Box 1000
 Otisville, NY 10963
         Pro Se
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 2 of 25 PageID #: 1696



 AZRACK, United States District Judge:

         Plaintiff Aurora Loan Services LLC (“Plaintiff”) brings this action against defendants Aaron

 Wider (“Wider”), Wider as Trustee of the Wider Family Trust (“Wider as Trustee”), the Wider

 Family Trust, HTFC Corporation (“HTFC” together with Wider, Wider as Trustee and the Wider

 Family Trust the “Wider Defendants”)1, Victoria Stasichin, as administratrix of the estate of Daniel

 Stasichin, (“Stasichin”), and Barbara Shane (“Shane”). Plaintiff seeks to quiet title and declare that

 Nationstar Mortgage LLC (“Nationstar”) has a valid first mortgage lien on the real property located

 at 44 Sand Street, Massapequa, NY (the “Property”), superior to the claims asserted by Stasichin

 and Shane (Count One). Plaintiff also seeks damages for claims of unjust enrichment (Count Two),

 fraud (Count Three), and conversion (Count Four) as to the Wider Defendants. The Wider

 Defendants brought counterclaims for conversion, wrongful foreclosure, fraud, and asking for a

 declaration that HTFC was the true holder of the Note for the Property. (ECF No. 37.) Stasichin

 and Shane brought crossclaims against the Wider Defendants for indemnity and contribution, and

 fraud/misrepresentation. (ECF No. 36.)

         Between March 24 and March 27, 2014, a bench trial took place before the late United

 States District Judge Leonard D. Wexler. On May 14, 2014, Judge Wexler stayed this case pending

 the resolution of a criminal action brought against Wider in this District, United States v. Wider et

 al., 14-cr-00221. (Electronic Order, May 14, 2014.) On January 25, 2016, following a jury trial,

 Wider was found guilty of conspiracy to commit bank fraud. (14-cr-0221, ECF No. 230.) On July

 11, 2018, this action was transferred to the undersigned. (Electronic Order, July 11, 2018.) On

 July 31, 2018, this Court denied Stasichin and Shane’s request to lift the stay because there was still

 an appeal pending in the criminal action. (Electronic Order, July 31, 2018.) On April 7, 2020, the



 1
   Wider appeared pro se at trial. The Wider Family Trust and HTFC did not appear at trial and, thus, defaulted and their
 counterclaims were stricken. (Tr. at 566:7-24.)
                                                             2
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 3 of 25 PageID #: 1697



 Second Circuit affirmed the judgment of the District Court in United States v. Wider et al. (14-cr-

 0221, ECF No. 394.) Because the criminal action is now resolved, the Court lifts the stay in this

 case.

         On March 26, 2020, this Court certified that it is familiar with the record and may decide

 the case without prejudice to the parties pursuant to Rule 63 of the Federal Rules of Civil Procedure

 and directed the parties to file their respective post-trial briefs by May 11, 2020 and reply briefs

 due by June 1, 2020. (Electronic Order, March 26, 2020.) The parties have filed their post-trial

 submissions. (ECF Nos. 129–33, 137–39.) In their joint submission, Stasichin and Shane argue

 that Plaintiff has not proven Count One, the quiet title cause of action, because Plaintiff does not

 have standing to institute this action because (1) Plaintiff is not a holder of the Note at issue, (2)

 Plaintiff is not an assignee of the Note or Mortgage Loan, and (3) the Mortgage Loan is

 unenforceable and void because Plaintiff failed to prove that it was funded. (ECF No. 129.)

 Stasichin and Shane also argue that, even if the purported satisfaction of the Mortgage was

 fraudulent, the deed from Wider to Stasichin is not void and Stasichin and Shane are bona fide

 purchasers and encumbrancers for value, and therefore their title takes priority. (ECF No. 129.)

 Wider submitted a letter adopting the arguments of Stasichin and Shane but did not address Counts

 Two through Four. (ECF No. 137.) The parties have chosen not to recall any witnesses. See Fed.

 R. Civ. P. 63.

         The Court has carefully reviewed the record and the parties’ post-trial submissions. The

 Court issues the following findings of fact and conclusions of law pursuant to Federal Rule of Civil

 Procedure 52(a). As explained below, the Court finds that Plaintiff has proven that the Wider

 Defendants are liable for $190,000 in damages on the claims of conversion and unjust enrichment.

 It is unnecessary to decide the merits of Plaintiff’s fraud claim against the Wider Defendants

 because Plaintiff has not proven that it would recover more than $190,000 on the fraud claim. The

                                                      3
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 4 of 25 PageID #: 1698



 Court finds that Plaintiff has not proven its quiet title claim against Stasichin and Shane.


                                            I. FINDINGS OF FACT

     A. 2007 Transactions

            In August 2007, the Property was transferred three times. (Tr. 68:3-23; 386:20-387:9.)

     First, Wider purchased the Property from Levine LLC, an entity owned by Alexander Levine, for

     $425,000. (Tr. 16:25-17:14; Pl. Ex. 6.)         A “dry closing”2 occurred on August 10, 2007. (Tr.

     33:17-34:11; Pl. Ex. 46.) Levine LLC received a check for $421,880 dated August 16, 2007 from

     the account of the settlement agent, Eric Finger. (Tr. 20:2-21:23, 35:9-23; Pl. Ex. 46.)

            Second, on August 10, 2007, Wider transferred the Property to the Levine Family Home

     Trust for zero consideration. (Tr. 58:10-60:24; Pl. Ex. 7.) Wider was the beneficiary of the Levine

     Family Home Trust (Tr. 59:1-12) and John Petition, an attorney for Wider, was the trustee of the

     Levine Family Home Trust. (Tr. 58:17-24.) Alexander Levine testified that he was not aware of

     the Levine Family Home Trust, he was not the beneficiary of the trust, and he was not aware of

     the transaction from Wider to the Levine Family Home Trust. (Tr. 22:9-23:1.)

            The third transaction was from the Levine Family Home Trust back to Wider for $750,000.

     (Tr. 63:5-14, 63:21-64:7; Pl. Ex. 8, 19.) The deed for this transaction was initially dated August

     16, 2007 but that date was crossed out and August 10, 2007 was written in. (Tr. 63:5-14 Pl. Ex.

     8.) Wider conducted numerous other transactions for other properties in this same way – a series

     of three transactions, with the significant increase in the consideration between the first and third

     transaction. (Tr. 66:22-68:2; 98:7-106:11; 108:18-111:9.)




 2
   A dry closing occurs when the transactional documents are signed and held in escrow until the money is funded. (Tr.
 34:2-11.)
                                                             4
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 5 of 25 PageID #: 1699




  B. Mortgage Loan and Note

         1. Funding of Mortgage Loan

         In order to complete the August 2007 series of transactions, Wider borrowed $562,500

  through a mortgage loan from HTFC (the “Mortgage Loan” or “Mortgage”). (Tr. 75:1-25,127:20-

  128:1, 387:16-21; Pl. Ex. 3.) HTFC was a mortgage bank owned and operated by Wider. (Tr.

  387:16-18, 388:15-17.) Under an agreement between HTFC and Sovereign Bank, Sovereign Bank

  acted as a warehouse lender and funded mortgage loans originated by HTFC. (Tr. 307:14-22,

  315:1-316:25; Pl. Ex. P22; P23; P24; P26; P27; P28; P29.) HTFC granted Sovereign Bank power

  of attorney, which gave Sovereign Bank the authority to endorse notes (that were received at

  closings and made payable to HTFC) and sell those notes to third parties. (Pl. Ex. 27.) On August

  16, 2007, HTFC requested $562,500 from Sovereign Bank for the Mortgage Loan on the Property

  and instructed that the money be wired to Eric Finger, the settling agent. (Pl. Ex. 29.) On August

  16, 2007, $562,500 was wired to Finger’s account at Citibank. (Pl. Ex. 56.) It is not clear from

  Finger’s Citibank statement what the source of the $562,500 was, and Sovereign Bank did not

  have a copy of the wire trace in its records. (Tr. 345:5-346:15.) An employee of Sovereign Bank

  testified that “[a]ll evidence points to the fact” that Sovereign Bank wired the funds to Finger’s

  account, though he did not have the wire trace to confirm it. (Id.)

         On August 16, 2007, four checks were disbursed from Finger’s Citibank account: (1)

  $421,888 to Levine LLC, (2) $5,000 to Petition, (3) $94,569.32 to the Levine Family Trust, and

  (4) $10,236.28 to HTFC. (Tr. 52:6-14; Pl. Ex. 46, 47, 48, 49.) The HUD-1 for the Property did

  not reflect any of these disbursements. (Pl. Ex. 19.) Stasichin and Shane dispute that the Mortgage

  Loan was actually funded by Sovereign Bank because no copy of the wire from Sovereign Bank

  to Finger was put into evidence, and because none of the checks disbursed from Finger’s account



                                                   5
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 6 of 25 PageID #: 1700




  in relation to this transaction were so identified on the HUD-1. (Def. Trial Brief at 18.)

         2. Transfers of Mortgage Loan and Note

                 a. HTFC to Webster Bank

         HTFC had a correspondent lending agreement with Webster Bank. On August 27, 2007,

  HTFC sold the Mortgage Loan to Webster Bank. (Tr. 121:4-7, 122:17-123:24; Pl. Ex. 30.) When

  HTFC sold the Mortgage Loan to Webster Bank, Webster Bank wired the purchase funds

  ($562,500) to Sovereign Bank, paying Sovereign Bank for the funds it lent to HTFC to fund the

  Mortgage Loan. (Tr. 123:1-24, 124:7-125:12, 126:15-127:12; Pl. Ex. 30, 31, 33, 62.) Upon receipt

  of the funds, Sovereign Bank, as attorney in fact for HTFC pursuant to their agreement, endorsed

  the Note to Webster Bank. (Tr. 125:13-24; Pl. Ex. 3A; 27.) The Note reflects this endorsement

  from Sovereign Bank as attorney in fact for HTFC to Webster Bank. (Tr. 248:11-14, Pl. Ex. 3.)

                 b. Webster Bank to LBB

         On September 5, 2007, Webster Bank next sold the Mortgage Loan to Lehman Brothers

  Bank (“LBB”). (Tr. 144:2-25, 145:20-146:14; Pl. 180:16-181:25, 182:1-4; Pl. Ex. 84.) The Note

  contains an allonge from Webster Bank to LBB. (Pl. Ex. 3.)

         At that time, Plaintiff was a subsidiary of LBB and acted as LBB’s mortgage company,

  servicing its mortgages.     (Tr. 165:22-23, 238:8-12.)      Plaintiff would review loans from

  correspondent banks to determine if they met the requirements for LBB to purchase them. (Tr.

  168:6-169:11, 172:1-4.) The correspondent banks would communicate primarily with Plaintiff.

  (Tr. 169:19-170:2.)

         On August 10, 2007, LBB entered into a commitment agreement with Webster Bank to

  purchase the Mortgage Loan. After the commitment agreement was executed, the correspondent

  bank had 30 days to send a file with documents about the specific loan at issue to Plaintiff. (Tr.



                                                   6
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 7 of 25 PageID #: 1701




  171:5-172:20, Pl. Ex. 87.) On August 29, 2007, Plaintiff received a transmission file, Note, and

  collateral documents from Webster Bank for the Mortgage Loan. (Tr. 239:24-240:12.) Plaintiff

  reviewed the file and conducted due diligence to determine if LBB wanted to purchase the

  Mortgage Loan. (Tr. 240:15-22.)

          Chris Gustello, an employee of Plaintiff who was a supervisor in the correspondent lending

  department in 2007, testified that it was Plaintiff’s practice that if Plaintiff received a file for a

  mortgage and an endorsement or allonge was missing, Plaintiff would follow up with the

  correspondent bank and correct this issue before purchasing the mortgage. (Tr. 249:6-12.)

  Gustello testified that it appeared that based on Plaintiff’s Exhibit 83 (an allonge from Webster

  Bank to HTFC) that this was a situation where Plaintiff reached out to Webster Bank for a missing

  allonge from HTFC to Webster Bank. Webster Bank then sent an allonge to Plaintiff. Gustello

  testified that in this situation it was Plaintiff’s practice to affix the allonge to the Note, in order to

  complete the correction prior to purchasing the loan. (Tr. 249:22-250:21.) Gustello also testified

  that, in this case, the additional allonge appeared to be superfluous because there was already a

  stamp endorsing the mortgage from HTFC to Webster. (Tr. 249:13-17.) Stasichin and Shane

  argue that because the allonge was sent later and not affixed when Plaintiff received the original

  Note, the Note was not negotiated. (ECF No. 129.)

          Gustello also testified that each time Plaintiff purchased a mortgage loan for LBB, it would

  enter the loan in Mortgage Electronic Registration Services (“MERS”)3, which acted as a

  registration company for the mortgage loans. Because the mortgage loans were in MERS, there



  3
    Gustello explained that MERS is “a registration company that once -- if you register a mortgage with MERS, you
  no longer have to complete assignment of mortgages upon selling. If you do transfer anything over to any new
  companies, you don’t have to send an assignment along with it unless, of course, you take the name out of MERS then
  you have to do assignments again.” (Tr. 183.) A MERS summary “just keeps track where the mortgage goes so,
  again, so we don't have to issue assignments of mortgages. And once it’s registered in MERS, it tracks where that
  mortgage goes when it goes from seller to buyers and so forth.” (Tr. 195.)

                                                          7
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 8 of 25 PageID #: 1702




  was no need to prepare and record further assignments of the mortgage loan. (Tr. 183:3-184:1.)

                 c. LBB to LBHI and Securitized Trust

         LBB then transferred the Mortgage Loan to Lehman Brothers Holdings, Inc. (“LBHI”).

  (Tr. 182:7-15.) The Note contains endorsements from LBB to LBHI and from LBHI in blank. (Pl.

  Ex. 3). LBHI then transferred the Note to a securitized trust, U.S. Bank National Association as

  Trustee for the Structured Adjustable Rate Mortgage Loan Trust Series 2007-10 (“SARM 2007-

  10”), which remained the beneficial owner of the Mortgage Loan on the date of trial. (Tr. 182:16-

  184:12, 359:3-17, 361:24-362:3,374:5-10; Pl. Ex. 3A; 87.)

                 d. Wider’s Alternate Version of Events

         At trial, Wider challenged Plaintiff’s chronology and presented an alternate series of

  events. He testified that HTFC never sold the Mortgage to Webster Bank. (Tr. 429:7-9.) Wider

  also claimed that HTFC held the original Note at the time of commencement of this action. (Tr.

  252:8-255:17; Pl. Ex. 73, 20.) Wider’s attorney at the start of this litigation, Jeffrey Solomon,

  testified that Wider provided him with what Wider claimed was the original note for the Property.

  Solomon produced a copy of the note to Plaintiff’s attorney at the direction of then Magistrate

  Judge Gary R. Brown. (Id.)
                        -    Plaintiff argues that Wider created this fraudulent note and presented

  it as the original. Plaintiff presented evidence that this note, (Pl. Ex. 20), could not have been

  created in 2007 because the DocMagic form on which it was printed was not created or used until

  February 2011. (Tr. 426:13-427:16; Pl. Ex. 89.) Specifically, Plaintiff submitted a declaration of

  an employee at DocMagic who swore that the form in question could not have been created until

  after February 2011. (Tr. Pl. Ex. 89.) Wider also testified that the original note was destroyed in

  a hurricane and he no longer had it at the time of trial. (Tr. 423:18-19.) The Court does not find

  Wider’s testimony regarding this version of events to be credible. Rather, the Court finds credible



                                                  8
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 9 of 25 PageID #: 1703




  Plaintiff’s version of events and adopts that version of events as the Court’s findings of fact.

         3. Servicing of Mortgage Loan and Default

         Plaintiff was a subsidiary of LBB. (Tr. 165:22-23.) When the Mortgage Loan was acquired

  by LBB in 2007, Plaintiff became the servicer of the Mortgage Loan. (Tr. 140:20-141:15, Pl. Ex.

  64.) From July 21, 2011 to June 30, 2012 Aurora Bank FSB was the sub-servicer for the Mortgage

  Loan. (Tr. 166:21-23, 184:13-20.) Plaintiff remained the servicer until the servicing rights were

  sold to Nationstar on July 1, 2012. Nationstar took possession of the original Note when it took

  over servicing of the Mortgage Loan. (Tr. 355:25-356-13, 356:23-357:17, 369:13-370:11; Pl. Ex.

  64; 66; 154.)

         Wider only made two payments on the Mortgage Loan and was in default by December

  2007. (Tr. 188:7-189:10.) As of the date of trial, the amount owed on the Mortgage Loan was

  $1,066,000. (Tr. 359:3-361:8; Pl. Ex. 66.) In March 2008, Plaintiff commenced a foreclosure

  action against the Mortgage Loan. (Tr. 189:20-190:5.) As servicer of the Mortgage, Plaintiff had

  the ability to obtain and hold the collateral file, which includes the original Note. Plaintiff obtained

  this file on August 6, 2009 in order to bring the foreclosure action against Wider. (Tr. 184:13-

  185:15, 185:16-187:12, 189:11-19.) On April 26, 2011, the parties entered into a stipulation of

  dismissal without prejudice in the foreclosure action. (Tr. 190:2-12; Pl. Ex. 16.) Gustello testified

  that it was dismissed due to a standing issue. (Id.)

         On May 18, 2011, after the foreclosure action was dismissed, Plaintiff issued a “90-day

  letter” to Wider notifying him that he was in default and informing him that he had 90 days to

  submit payment or Plaintiff would commence another foreclosure action. (Tr. 190:13-191:17.)

  On August 3, 2011, Plaintiff sent Wider a 30-day notice of default. (Tr. 192:5-14.)




                                                     9
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 10 of 25 PageID #: 1704




   C. 2011 Transactions

          1. Sale to Stasichin

          At trial, Stasichin testified that he had been making investments in distressed properties for

   30 years. Typically, he would buy properties that were in distressed condition, and then renovate

   and resell them. (Tr. 501:23-502:18.) In 2010, Stasichin purchased two other properties from

   Wider; Shane provided the mortgages for them. (Tr. 518:20-522:10, Pl. Ex. 120, 163.)

          On May 4, 2011, Wider entered into a contract with Stasichin to sell him the Property for

   $190,000. The contract listed the closing date as May 31, 2011. (Tr. 513:15-516:19; Pl. Ex. 51.)

   Shane acted as the real estate broker for the sale and helped Stasichin locate the Property. (Tr.

   503:15-17, 513:18-22.) Stasichin paid for the Property through a $110,000 mortgage from Shane

   and $80,000 of his own “life savings.” (Tr. 503:4-10; Pl. Ex. 12.) Stasichin did not close on the

   Property until August 30, 2011 and testified that he could not recall why the closing date was

   pushed back from May to August. (Tr. 515:25-516:13; Pl. Ex. 11.) Stasichin testified that he had

   title insurance on the Property and received a title report showing clear title. (Tr. 511:22-512:3.)

   Stasichin testified that he had no knowledge of the transfers of the deed or assignments of the

   Mortgage by the Wider Defendants. (Tr. 512:4-7.)

          2. Transfer of Deed

          On May 25, 2011, a deed, dated August 20, 2007, was recorded transferring the Property

   from Wider to the Wider Family Trust. (Tr. 448:7-14; Pl. Ex. 9.) On September 8, 2011, a

   correction deed was recorded transferring the Property from Wider to Wider, as trustee of the

   Wider Family Trust. The correction deed was dated July 30, 2011. (Pl. Ex. 10.)

          3. Assignments of the Mortgage

          Between April and August 2011, the Wider Defendants made three assignments of the



                                                   10
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 11 of 25 PageID #: 1705




   Mortgage Loan. (Pl. Ex. 1, 2, 13.) Plaintiff alleges that Wider caused these three assignments of

   the Mortgage Loan so that he could remove the Mortgage as a lien on the property prior to closing

   on the sale to Stasichin. (Pl. Brief at 19.) The last recorded assignment of the Mortgage Loan

   prior to 2011 took place on June 23, 2008 and was from MERS, as nominee for HTFC, to Plaintiff4.

   (Pl. Ex. 5.)

           The first assignment of the three 2011 assignments is purportedly from MERS to HTFC

   and was purportedly signed by Yolanda Garreh or Garrreh (her name was spelled differently at

   different points in the document), a Vice President at Plaintiff, on April 14, 2011 and recorded on

   April 22, 2011. (Pl. Ex. 13.) The second assignment was purportedly from Plaintiff to HTFC and

   was purportedly signed by Theodore Schultz, a Vice president at Plaintiff, on June 26, 2011 and

   recorded on August 4, 2011. (Pl. Ex. 1.) The third assignment was purportedly a correction

   assignment from Plaintiff to HTFC, purportedly signed by Schultz on either August 17 and 24,

   2011 (both dates were listed at different points in the document) and then recorded on August 24,

   2011. (Pl. Ex. 2.) On August 30, 2011 (the same day as the closing in the sale to Stasichin),

   HTFC, by Wider as signatory, executed a satisfaction of the mortgage, thereby cancelling debt

   owed for the Mortgage. (Pl. Ex. 14.)

           Gustello testified that Plaintiff had no record of an assignment from Plaintiff to HTFC in

   2011, no record of a request for assignment, and no communication with Wider or his attorney

   about such an assignment. (Tr. 192-193.) Gustello testified that the format of the two purported

   assignments from Plaintiff to HTFC, (Pl. Ex. 1 and 13), were not the normal format that Plaintiff

   would use to make an assignment. (Tr. 193:21-195:2.)



   4
      Stasichin and Shane argue that this assignment was improper because Jo Ann Rein, the MERS employee who
   signed the assignment, as nominee for HTFC, did not have authority to assign the Mortgage. (Pl. Ex. 129 at 15-17.)



                                                          11
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 12 of 25 PageID #: 1706




          The three 2011 assignments of the Mortgage also contained clerical errors that were

   consistent with each other and with clerical errors in other unrelated transactions involving Wider.

   For example, the first assignment, dated April 14, 2011, refers to notary “republic” instead of

   notary “public” and the notary seal is for Pennsylvania but states that it was notarized in New

   York. (Pl. Ex. 13.) The correction assignment refers to “Aurora Loan Services Inc.” rather than

   “Aurora Loan Services LLC.” (Pl. Ex. 2; see also Pl. Ex. 116, 119, 138, 140, 141, 143; Tr. 472:2-

   478:4.) Additionally, the MERS summary showed that as of July 2012, Plaintiff was still the

   servicer of the Mortgage, the subservicer was still Aurora Bank FSB, and U.S. Bank was the

   investor as trustee. (Pl. Ex. 34.)

          4. Testimony from Title Company

          Margaret McCoy, who worked as associate counsel for Seaport Title Agency Limited,

   testified regarding a title report for the Property from August 2011. (Tr. 261:24-263:7; Pl. Ex. 44.)

   The title report set forth a series of exceptions that needed to be cleared prior to the company

   issuing title insurance for the Property. (Tr. 263:8-19.) The title report included, in relevant part,

   the following exceptions: a correction deed was required that transferred the Property from Wider

   to Wider, as trustee for the Wider Family Trust, rather than to the trust itself; a correction mortgage

   assignment was needed correcting the purported June 26, 2011 assignment from Plaintiff to HTFC;

   and evidence of the Wider Family Trust and powers of the trust were required. (Tr. 264:12-165:8;

   Pl. Ex. 44.) Joseph Falbo, Wider’s attorney in the sale to Stasichin, sent a corrected assignment

   of the Mortgage, dated August 24, 2011, to McCoy in order to correct the exception. (Tr. 265:15-

   266:24; Pl. Ex. 78.) McCoy testified that the mortgages of record on the title report were marked

   as “omit” because the title agency received evidence that the mortgages had been paid off—

   specifically the satisfaction of mortgage dated August 30, 2011, signed by Wider. (Tr. 271:3-



                                                     12
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 13 of 25 PageID #: 1707




   272:24; Pl. Ex. 14.) McCoy testified that ultimately all of the exceptions were cleared so that title

   insurance could be issued. (Tr. 272:17-24.)

          5. Testimony from Wider’s Attorney

          Joseph Falbo, Wider’s attorney who represented him during the sale of the Property to

   Stasichin, testified regarding the 2011 deed transfer and mortgage assignments. He testified that

   he met Wider in 2004 but did not begin doing legal work for him until 2008 or 2009. (Tr. 275:25-

   277:2.) Wider had testified previously that Falbo did not begin doing legal work for him until

   2009. (Tr. 277:13-278:8.) Falbo notarized the deed transferring the Property from Wider to the

   Wider Family Trust, dated August 20, 2007 and recorded May 25, 2011. When asked at trial,

   Falbo could not explain why he had notarized the deed in August 2007 when he did not start doing

   legal work for Wider until 2008 or 2009. (Tr. 278:13-280:21; Pl. Ex. 9.) Falbo testified that he

   recorded the deed at Wider’s direction. (Tr. 281:11-18.) Falbo testified that he prepared the

   correction deed, (Pl. Ex. 10), in order to clear the exception from the title company. (Tr. 294:7-

   17.)

          Falbo was also asked about the trust agreement that was sent to the title company to clear

   the exception about the trust. The trust agreement was dated August 9, 2004 and notarized by

   Falbo. (Tr. 290:17-292:22; Pl. Ex. 80.) Falbo testified that he did not consider notarizing the trust

   agreement to be legal work. (Tr. 291:20-22.)

          Falbo was also asked about the mortgage assignments in 2011 and the exception on the

   title report regarding the mortgage assignment. Falbo testified that Wider sent him the corrected

   assignment and he sent it to the title company. (Tr. 288:2-7.)

          6. After the Sale to Stasichin

          Stasichin testified that when he purchased the Property, it “was completely distressed. It



                                                    13
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 14 of 25 PageID #: 1708




   had no boiler, all the plumbing was cut out of it, kitchen was ripped out, bathrooms were all busted

   up, holes in the walls. It needed all new doors and hardwood floors had to be repaired and ceramic

   work downstairs.” (Tr. 503:23-504:5.) After he purchased the Property, he hired contractors to

   work on the Property and invested $43,000 of his money into renovating it. (Tr. 504:6-22.)

   Stasichin testified that after the work was completed, Shane listed the Property and found a buyer

   to purchase the Property for $282,500 on an unspecified date. (Tr. 505:1-16.) However, Stasichin

   never sold the property because he received a letter from Plaintiff stating that he was named in a

   lawsuit. (Tr. 505:17-22, 507:19-508:6.) Stasichin testified that in 2012, he took out a second

   mortgage on the Property through “Wider Bank” in order to purchase an additional property from

   Wider located at 83 Shell Street. Stasichin testified that “[a]fter this proceeding came about that

   Aurora said they had a mortgage on this house and everything, Aaron [Wider] said, well, I’ll sell

   you another house that you could make money on to pay Barbara [Shane] back, and your bills

   back, so me and Greg, my partner, bought the house and we’re still waiting to close on it. It’s been

   two years.” There was a disagreement between Stasichin and Wider as to whether Stasichin

   purchased the Property at 83 Shell Street or a note on the property and it was “in litigation” at the

   time of trial. (Tr. 511:2-18; 523:21-524:4.)

          On December 16, 2011, Plaintiff commenced the instant action. The parties conducted

   discovery before Judge Brown. From March 24-27, 2014, Judge Wexler conducted a bench trial.

                                    II. CONCLUSIONS OF LAW

          Plaintiff brings claims against the Wider Defendants for conversion, unjust enrichment,

   and fraud, and against Stasichin and Shane to quiet title. Wider brings counterclaims for wrongful

   foreclosure, fraud, and conversion. The Court addresses each claim below.




                                                    14
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 15 of 25 PageID #: 1709




   A. Conversion, Unjust Enrichment, and Fraud—Wider Defendants

          1. Unjust Enrichment

          Under New York law, a claim for unjust enrichment requires a plaintiff to establish: (1)

  that the defendant benefitted; (2) at the plaintiff’s expense; and, (3) that equity and good conscience

  require restitution. Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of New Jersey,

  Inc., 448 F.3d 573 (2d Cir.2006). The essence of an unjust enrichment claim is that “one party has

  received money or a benefit at the expense of another.” Kaye v. Grossman, 202 F.3d 611, 616 (2d

  Cir.2000) (quoting City of Syracuse v. R.A.C. Holding, Inc., 685 N.Y.S.2d 381 (App. Div. 4th

  Dep’t 1999)).

          Plaintiff asks the Court to find that the Wider Defendants fraudulently assigned and

  cancelled the Mortgage. Consequently, Plaintiff claims, Nationstar, as successor to Plaintiff, has

  been damaged and is entitled to damages in the amount of the $190,000. The Court agrees. The

  Wider Defendants clearly benefitted by fraudulently recording a fraudulent assignment and

  subsequent satisfaction of the Mortgage Loan—the debt the Wider Defendants owed was recorded

  as cancelled and they were able to sell the Property to Stasichin with a clear title and no liens on

  the Property. Because of the fraudulent satisfaction, the Wider Defendants were able to sell the

  property for $190,000 to Stasichin and Shane, and Plaintiff was unable to initiate a second

  foreclosure action. As Plaintiff’s successor in interest, the Court finds that Wider Defendants are

  liable to Nationstar for $190,000 plus interest.

          2. Conversion

          “Conversion is the ‘unauthorized assumption and exercise of the right of ownership over

   goods belonging to another to the exclusion of the owner’s rights.’” T.D. Bank, N.A. v. JP Morgan

   Chase Bank, N.A., No. 10-CV-2843, 2011 WL 13305367, at *4 (E.D.N.Y. May 13, 2011) (quoting



                                                     15
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 16 of 25 PageID #: 1710




   State    v.    Seventh     Regiment      Fund,     Inc.,   98     N.Y.2d      249,    259     (2002).

   “To state a claim for conversion, a party must allege facts sufficient to show that it has been

   deprived of its property by another’s unauthorized act, in assuming dominion and control, for

   instance by a wrongful taking . . . or by a wrongful detention . . . or by a wrongful disposal.” Id.

   (internal citations and alterations omitted).

           Plaintiff asks the Court to find the Wider Defendants converted to their own use the

   $190,000 proceeds of the sale of the Property to Stasichin. Nationstar claims that it has been

   damaged as a result. The Court agrees. The $190,000 from the sale of the property should have

   gone to Plaintiff. However, these proceeds were instead pocketed by the Wider Defendants

   because Wider had fraudulently cancelled the Mortgage Loan. However, the Court finds that the

   $190,000 is not an additional amount of damages, but rather the same $190,000 as the unjust

   enrichment claim.

           3. Fraud

           “In order to prevail on a claim of fraud, under New York law, a plaintiff must prove five

   elements by clear and convincing evidence: ‘(1) a material misrepresentation or omission of fact

   (2) made by defendant with knowledge of its falsity (3) and intent to defraud; (4) reasonable

   reliance on the part of the plaintiff; and (5) resulting damage to the plaintiff.’” F.D.I.C. v. Hodge,

   50 F. Supp. 3d 327, 337 (E.D.N.Y. 2014) (quoting Crigger v. Fahnestock & Co., 443 F.3d 230,

   234 (2d Cir. 2006).

           Plaintiff asks the Court to find that (1) the Wider Defendants committed fraud by assigning

   and cancelling the Mortgage in 2011, and (2) the Wider Defendants fraudulently transferred the

   Property to Stasichin through a deed.

           Wider’s assignment and cancellation of the mortgage were obviously false documents that



                                                    16
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 17 of 25 PageID #: 1711




   that contained material misrepresentations. And, Wider clearly knew those representations were

   false and had intent to defraud. Plaintiff, however, does not address the reasonable reliance

   element of its fraud claim with respect to the assignment and cancellation of the Mortgage (or the

   deed from Wider to the Wider Family Trust). Here, Plaintiff did not rely on the false documents.

   In fact, Plaintiff was unaware of the false documents until after the sale of the property to Stasichin

   on August 30, 2011. While there might, nevertheless, be a way for Plaintiff to prevail under a

   fraud theory given the factual circumstances of this case, the Court finds it unnecessary to reach

   the merits of this claim. Plaintiff has not shown that it would be entitled to damages in excess of

   the $190,000 purchase price for its fraud claim and the Court has already found that Plaintiff is

   entitled to $190,000 under the unjust enrichment and conversion claims.

          Because of the improper assignment and satisfaction of the Mortgage, Plaintiff was unable

   to initiate a second foreclosure action and, ultimately sell the Property. Plaintiff, however,

   concedes that the Property was sold for “$190,000 due to the fact the Property was in distressed

   condition.” (Pl. Trial Br. ¶ 22.) Plaintiff has not shown that it would be entitled to any fraud

   damages beyond this. The Court notes that Plaintiff did not bring a fraud claim based on the initial

   series of three transactions in 2007—when Wider falsely inflated the value of the Property and

   obtained the Mortgage Loan and funded that Loan through the warehouse line of credit from

   Sovereign Bank based on that inflated price. Plaintiff also appears to seek $1,066,000 in damages

   for the fraud claim based on the fact that this amount was outstanding on the mortgage loan at the

   time of trial. Plaintiff, however, fails to explain how that amount would be an appropriate amount

   of damages for the fraud claim. No evidence at trial showed that the property, in its distressed

   state, could have been sold, at a second foreclosure sale, for more than $190,000. Moreover,

   Wider’s allegedly fraudulent conduct does not appear to have prevented Plaintiff from seeking to



                                                     17
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 18 of 25 PageID #: 1712




   recover, on a contract theory, for the outstanding amount on the mortgage loan against the Wider

   Defendants. Plaintiff, however, did not bring such a contract claim in this action.

   B. Quiet Title—Stasichin and Shane

          Plaintiff brings a quiet title action against Stasichin and Shane. Plaintiff asks the Court to

   find that the deed of the Property from Wider, as trustee of the Wider Family Trust, to Stasichin

   was fraudulent and therefore void and of no effect, that Stasichin and Shane were not bona fide

   purchasers for value, and that the Mortgage is the valid first lien on the Property superior to any

   claims asserted by Stasichin or Shane. Stasichin and Shane argue that, first, Plaintiff does not have

   standing to bring the quiet title action, and second, that the deed from Wider, as trustee of the

   Wider Family Trust, to Stasichin was not void and Stasichin was a bona fide purchaser for value,

   and therefore has a superior claim to the title.

          The Court finds that Plaintiff does have standing, but that the deed was not void and

   Stasichin was a bona fide purchaser for value, and therefore, Stasichin has superior title to the

   Property.

           1. Standing

          “The physical delivery of the note to the plaintiff from its owner prior to commencement

   of a foreclosure action may, in certain circumstances, be sufficient to transfer the mortgage

   obligation and create standing to foreclose.” Aurora Loan Servs., LLC v. Taylor, 25 N.Y.3d 355,

   361 (2015) (finding mortgage loan servicer had standing to commence a foreclosure action where

   servicer had taken possession of the original note prior to commencing a foreclosure action); see

   also Deutsche Bank Nat’l Tr. Co. v. Guevara, 97 N.Y.S.3d 84, 85 (2019) (“plaintiff in a foreclosure

   action establishes standing by showing that it had either a written assignment or physical

   possession of the underlying note and mortgage prior to commencement”). To have standing “it



                                                      18
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 19 of 25 PageID #: 1713




   is not necessary to have possession of the mortgage at the time the action is commenced. This

   conclusion follows from the fact that the note, and not the mortgage, is the dispositive instrument

   that conveys standing to foreclose under New York law. [If] the note was transferred to [plaintiff]

   before the commencement of the foreclosure action—that is what matters . . . Once a note is

   transferred, however, ‘the mortgage passes as an incident to the note.’” -Id.; see ---
                                                                              - ---   also -
                                                                                           Nationstar
                                                                                             ------

   Mortg. LLC v. Hunte, No. 16-CV-8708, 2020 WL 2836431, at *4 (S.D.N.Y. June 1, 2020) (“a

   plaintiff establishes its standing to sue by demonstrating that, at the time that the action

   commenced, it is ‘the holder of the note . . . of the underlying mortgage loan.’ . . . Any disparity

   between the holder of the note and the mortgagee of record does not stand as a bar to a foreclosure

   action because the mortgage is not the dispositive document of title as to the mortgage loan; the

   holder of the note is deemed the owner of the underlying mortgage loan with standing to

   foreclose.”) (quoting Aurora Loan Servs., 34 N.E.3d at 366).

          With regard to endorsements of a note:

          a note can be endorsed, or signed over, to a new owner. A note can also be endorsed in
          blank, naming no specific payee, which makes it a bearer instrument under article 3 of the
          Uniform Commercial Code, so that any party that possesses the note has the legal authority
          to enforce it . . . If the endorsement is not on the note itself, it must be on an allonge, which
          is an additional piece of paper firmly attached to a note to provide room to write
          endorsements (see UCC 3–202[2]). An allonge may be needed when there is insufficient
          space on the document itself for the endorsements; as long as the allonge remains firmly
          affixed to the note, it becomes a part of the note (see UCC 3–202[2]). Thus, the physical
          delivery of a note which has an allonge endorsed in blank firmly affixed to it prior to the
          commencement of the foreclosure action is sufficient to transfer the obligation to the new
          payee.

   U.S. Bank Nat’l Ass’n v. Moulton, 116 N.Y.S.3d 86, 89 (2020).

          Stasichin and Shane make multiple arguments as to why Plaintiff did not have standing to

   bring the quiet title claim: (1) the Note was not negotiated and therefore Plaintiff was not a holder

   of the Note at the time of commencement of this action because an allonge from Webster Bank



                                                     19
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 20 of 25 PageID #: 1714




   was not affixed to the Note at the time of delivery to Plaintiff, and the subsequent endorsements

   of the Note did not make Plaintiff a holder of the Note; (2) Plaintiff was not assignee of the Note

   or Mortgage, and did not show that the owner of the Note authorized it to commence this action;

   and (3) Plaintiff failed to prove the Mortgage Loan was funded and therefore the Mortgage is

   unenforceable and void. (ECF No. 129.)

             The Court finds each of these arguments meritless, as Plaintiff had standing to initiate this

   action.

             First, there is sufficient evidence to establish that Plaintiff was the holder of the Note for

   the Property. Stasichin and Shane argue that because the allonge running from Webster Bank was

   apparently not affixed to the Note when Plaintiff first received the transmission file on August 29,

   2007, the Note was therefore not “negotiated” and Plaintiff could not have become the holder of

   the Note. See Courchevel 1850 LLC v. Alam, 464 F. Supp. 3d 475, 481 (E.D.N.Y. 2020) (“If

   [e]ndorsement is by allonge, the allonge must take the form of ‘a paper so firmly affixed [to the

   note] as to become a part thereof’”) (quoting NYUCC § 3-202(2)).

             However, Stasichin and Shane fail to explain why Plaintiff’s receipt of the allonge from

   Webster Bank and subsequent affixing of the allonge to the Note, prior to purchasing the Mortgage

   Loan, was insufficient to correct any missing allonge or endorsement from Webster Bank. See

   Courchevel 1850 LLC, 464 F. Supp. 3d at 481–82 (“It is also immaterial to its holder status

   whether there exists some evidence that the plaintiff originally took possession of a note with loose

   allonges and then stapled them to the note after the fact. There would be no legal defect if it had

   done so, since the UCC permits [e]ndorsement after transfer.”) (citing NYUCC § 3-201(3)).

   Moreover, Gustello testified that, in this case, the allonge appeared to be superfluous because there

   was already a stamp endorsing the mortgage from HTFC to Webster on the Note when the file was



                                                      20
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 21 of 25 PageID #: 1715




   originally received on August 29, 2007. (Tr. 249:13-17; Pl Ex. 3, 3A.) Plaintiff submitted

   sufficient evidence to show that Plaintiff then acquired the original Note on August 6, 2009, in

   order to commence a foreclosure action, and continued to hold the Note at the time this litigation

   was commenced.

          Second, Stasichin and Shane’s challenges to the alleged defects in the assignment of the

   mortgage are irrelevant in determining standing. In order to have standing, Plaintiff needs to be a

   holder of the Note, not an assignee of the Mortgage.

          Third, Plaintiff presented sufficient evidence to prove that the Mortgage Loan was funded.

   Although the wire trace could not be located by Sovereign Bank, there was sufficient evidence to

   show that the Mortgage Loan was funded by HTFC through its warehouse line with Sovereign

   Bank, including that HTFC and Sovereign Bank had a warehouse lending agreement, HTFC

   requested $562,500 from Sovereign Bank for the Mortgage Loan on the Property and instructed

   the funds be wired to Finger, and on the same day $562,500 was wired to Finger’s account. (See

   I.B.1 supra.)

          Accordingly, the Court finds that Plaintiff had standing to commence this quiet title action.

          2. Bona Fide Purchaser and Lender

          Plaintiff argues that the deed conveying the Property from the Wider Family Trust to

   Stasichin was void because it was the product of fraud and executed under false pretenses.

          Stasichin and Shane argue that because the deed that conveyed the Property to Stasichin

   was not void, and they were a bona fide purchaser and lender for value, Plaintiff’s Mortgage

   interest must be declared subject to the subsequently recorded deed of Stasichin and mortgage of

   Shane, and therefore the Court must find for Stasichin and Shane. The Court agrees.

          “It is well settled law that if a document purportedly conveying or encumbering property



                                                   21
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 22 of 25 PageID #: 1716




   is void, the conveyance or encumbrance is a nullity and neither the grantee nor those subsequent

   in the chain of title or encumbrances, including bona fide purchasers or encumbrancers for value

   within the contemplation of RPL § 291 or § 266, gain anything of value from the void transaction

   . . . It is equally well settled that deeds and encumbrances that are forged or executed under false

   pretenses are the result of fraud in the factum (a/k/a fraud in the execution) and are void ab initio

   . . . fraudulently induced deeds and other documents are voidable, not void. Claims resting on the

   voidability of fraudulently induced deeds are dependent upon the establishment of the elements of

   claims for fraud in the inducement.” JPMorgan Chase Bank v. Kalpakis, 927 N.Y.S.2d 816 (Sup.

   Ct. 2011), aff’d sub nom. 937 N.Y.S.2d 105 (2012) (collecting cases, citations omitted.)

          On the other hand, a bona fide purchaser or lender for value can be protected if the

   purchaser or lender detrimentally relied on a wrongful discharge of a mortgage. Bank of Am., N.A.

   ex rel. BAC Home Loans Servicing, L.P. v. Snyder, 62 N.Y.S.3d 136 (2017) (“A mortgagee may

   have an erroneous discharge of mortgage, without concomitant satisfaction of the underlying

   mortgage debt, set aside, and have the mortgage reinstated where there has not been detrimental

   reliance on the erroneous recording . . . Only bona fide purchasers and lenders for value are entitled

   to protection from an erroneous discharge based upon their detrimental reliance thereon.”). See

   also Beltway Capital, LLC v. Soleil, 175 A.D.3d 451 (2019) (finding that defendants met the

   burden of showing that they were good faith purchaser and encumbrancer for value because at the

   time of purchase an order cancelling and discharging the prior mortgage had been entered and the

   title search did not reveal a prior lien, and finding that defendants were “entitled to rely upon the

   title search and [] order [cancelling and discharging the prior mortgage] without conducting any

   further inquiry into the propriety of the recorded order”).

          First, the Court finds that the deed conveying the Property to Stasichin was not void. The



                                                    22
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 23 of 25 PageID #: 1717




   case law Plaintiff cites is inapposite. See Cruz v. Cruz, 832 N.Y.S. 2d 217 (2d Dept. 2007) (finding

   that a deed was conveyed under false pretenses and void where one of six distributees executed a

   deed conveying the whole property to himself without authority from the other five distributees);

   Kalnakis, 927 N.Y.S.2d 816 (finding that a forged deed, where defendant forged the signature of

   his deceased father, was void); First National Bank of Nevada v. Williams, 904 N.Y.S2d 707 (2d

   Dept. 2010) (on summary judgment, finding that there was an issue of fact whether a deed executed

   by a power of attorney one day after the death of the principal was void where the authority

   terminated upon death of the principal); Marden v. Dorothy, 160 N.Y. 39 (1899) (finding deed was

   void where owner of property was induced by artifice to sign a deed without knowledge it was a

   deed and without intent to convey the property). Here, no evidence was put forth that the signature

   on the deed from the Wider Family Trust to Stasichin was forged or that the Wider Defendants did

   not have 100% of the fee title for the Property to convey to Stasichin.5 Rather, evidence was

   advanced that the Wider Defendants fraudulently assigned and transferred the Mortgage Loan on

   the Property and then submitted a fraudulent satisfaction of the Mortgage Loan. The Wider

   Defendants, however, had the authority to transfer the deed to Stasichin and, therefore, the transfer

   of the deed is not void.

           Second, the Court finds that although the Mortgage was wrongfully assigned and

   discharged by the Wider Defendants, Stasichin and Shane were, respectively, a bona fide purchaser

   and lender for value who detrimentally relied on the discharge. Plaintiff did not put forth any

   evidence that Stasichin or Shane knew of or participated in the fraudulent scheme committed by

   the Wider Defendants. Plaintiff’s only mention of this issue in its post-trial brief is in the proposed



   5
      The only evidence Plaintiff put forth at trial regarding fraud related to a deed was testimony from Falbo that he
   notarized the deed in 2007 but did not begin doing legal work for Wider until 2008 or 2009. The Court does not find
   this testimony is sufficient to show that the deed was void.

                                                           23
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 24 of 25 PageID #: 1718




   findings of fact section which states that: “[t]his below market price [of $190,000] was not at arms-

   length. Stasichin and Shane had done several other similar transactions with Wider.” (Pl. Trial Br.

   ¶ 1.) Plaintiff’s reply post-trial brief fails to address the bona fide purchaser argument at all.

           The Property was purchased by Stasichin for $190,000. Stasichin, who had invested in

   distressed properties for 30 years, testified that he used $80,000 of his life savings and a $110,000

   loan from Shane. (Pl. Ex. 1, Tr. 516.) Shane, who worked as a real estate broker for over 35 years,

   stated that this was a fair price based on the distressed condition of the Property. (Tr. 503, 504,

   534-5, 537-8.) Plaintiff concedes that “the sale price is only $190,000 due to the fact the Property

   was in distressed condition.” (Pl. Trial Br. ¶ 22.) And, there was no evidence in the record

   indicating that the Property was worth more than $190,000 at the time of the sale to Stasichin.

           Stasichin testified that he had title insurance on the Property and received a title report

   showing clear title. (Tr. 511:22-512:3.) Additionally, Stasichin testified that he had no knowledge

   of the transfers of the deed or assignments of the Mortgage. (Tr. 512:4-7.) Shane also testified

   that she had no knowledge of the Wider Defendants’ prior transactions involving the Property and

   relied on the clear title report in deciding to make the loan to Shane. (Tr. 540:14-541:3.) Stasichin

   explained that after the purchase, he invested an additional $43,000 in repairs and renovations of

   the Property. (Tr. 504:6-22). Stasichin testified that after the work was completed, Shane listed the

   Property and found a buyer to purchase the Property for $282,500. (Tr. 505:1-16.) However,

   Stasichin never sold the property because he received a letter from Plaintiff stating that he was

   named as a party in a lawsuit. (Tr. 505:17-22, 507:19-508:6.) The Court finds this testimony of

   Stasichin and Shane to be credible, and therefore finds that they were a bona fide purchaser and

   lender for value. Accordingly, the Court finds that Plaintiff has not proven the quiet title claim.

           Stasichin and Shane bring crossclaims against the Wider Defendants if they are found liable



                                                     24
Case 2:11-cv-06111-JMA-ARL Document 143 Filed 09/15/21 Page 25 of 25 PageID #: 1719




   to Plaintiff. Because Plaintiff has not proven the quiet title claim, the Court dismisses Stasichin

   and Shane’s crossclaims.

   C. Wider Defendants’ Counterclaims

          The Court finds that the Wider Defendants have not put forth sufficient evidence to prove

   any of their counterclaims for conversion, wrongful foreclosure, or fraud. Accordingly, the Court

   finds that the Wider Defendants have not proven any of their counterclaims.

                                         III. CONCLUSION

          For the reasons set forth above, Plaintiff is entitled to a judgment against the Wider

   Defendants for damages in the amount of $190,000 plus interest.

          The Clerk of Court is respectfully directed to enter judgment and close this case. The Clerk

   is further directed to mail a copy of this Order to the pro se Defendant, Wider, at his last known

   address.

   SO ORDERED.

   Dated: September 15, 2021
          Central Islip, New York
                                                                /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   25
